Citation Nr: 0006312	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of December 1994 from 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a bilateral knee disability and a back 
disability.  In December 1997, the Board remanded this case 
to the RO for additional development.  In May 1999, upon 
finding that the matter had not been sufficiently developed, 
the Board remanded this case a second time to a VA examiner 
to review the claims file and forward a medical opinion 
regarding the etiology of the veteran's claimed disorders. In 
an August l0, 1999 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
a bilateral knee disability and back disability following 
additional development and consideration of the issue, as 
requested by the Board in its May 1999 remand.  This matter 
is now returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is currently suffering from a bilateral knee disorder 
or back disorder, which began during active duty, or is 
otherwise causally or etiologically related to service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a bilateral knee disorder 
and a back disorder are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
bilateral knee disorder and a back disorder are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a bilateral knee disability and a back 
disability.  He specifically alleges that he began having 
problems with both knees and his back during service, and 
that he has continued to have problems with his back and 
knees since service.  The veteran's representative asserts 
that the July 1999 VA examination was inadequate because it 
did not address whether a preexisting condition was 
aggravated by service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects, as such, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c). Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990), 55 Fed Reg. 43253 
(1990).  

A disability will be presumed to preexist service upon 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service.  38 C.F.R. § 
3.303(c)(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence, either 
obvious or manifest, is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  These include medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306 (1999).

Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b) (1999).

The report from the October 1981 entrance examination 
revealed a normal physical examination of the spine and lower 
extremities and the report of medical history revealed no 
complaints referable to the back or knees.  Service medical 
records from June 1983 reflect that the veteran was treated 
for right knee pain after running eight miles, and was 
assessed with right knee pain due to stress.  Service medical 
records also reflect that the veteran was treated in October 
1983 for  pain in the left knee after running and was 
diagnosed with muscle strain of the left knee.  He was 
subsequently diagnosed with tendonitis of the left knee in 
October 1983, after the pain persisted.  A service medical 
record from June 1984 reveals that the veteran was treated 
for mid to low back pain after lifting weights, and was 
diagnosed with muscle strain of the lumbosacral region.  The 
veteran's May 1985 separation examination was negative for 
any findings of back or knee problems or complaints of such 
problems.

On VA examination in September 1994, the veteran complained 
of pain between the scapulae and upper lumbar spine area and 
of bilateral knee pain mainly located about the patella 
circumferentially.  Examination of the back revealed 
scoliosis to the right in the lower lumbar spine area, with 
some questionable slight tenderness in the upper lumbar area, 
with no atrophy of calf or thigh, no spasm of the paraspinous 
muscles, and a moderately restricted range of motion.  
Examination of the knees revealed them to be slightly tender 
under both patella and mainly the medial facets, with no 
ligamentous laxity, negative anterior cruciate sign, no 
swelling, no crepitus and full range of motion.  The 
diagnoses were chronic lumbar spine sprain with scoliosis, 
mild; chondromalacia of the patella, very mild.  No opinion 
is offered regarding causation of these diagnoses.  Hand 
written notes from a general medical examination also dated 
in September 1994, offered diagnoses of stiffness of muscles 
of the cervical, middle and lower back and an opinion that 
symptoms were exaggerated, while both knees revealed no 
objective findings of pain.  These notes offered no opinion 
regarding causation.  

At his July 1995 hearing, the veteran testified that he has 
had problems with both knees since he was treated inservice.  
He denied having medical treatment for his knees since his 
discharge.  He testified that he received chiropractic 
treatment for his back for one month in 1987.  The accredited 
representative indicated that an attempt should be made to 
locate these chiropractic records, which are not currently 
associated with the claims file.

Pursuant to the Board's December 1997 remand, the RO sent the 
veteran a letter in January 1998, requesting the veteran 
provide names and addresses of medical providers and to sign 
and return an authorization for release of medical 
information.  The veteran did not respond to this letter.

The report from a July 1999 VA examination and records 
review, conducted pursuant to the Board's June 1998 and May 
1999 remands included a history given of the veteran having 
had back pain since 1982 when he was lifting weights in the 
service.  A history of the back pain eventually resolving was 
given.  A history of treatment for pain and tendonitis of his 
knees in the service, with some chondromalacia was also 
noted.  This too, was noted to have resolved, and in his 
discharge papers of May 13, 1985 he reportedly stated that he 
was in good health, with no complaints and was taking no 
medications. 

Physical examination showed the veteran to be tender in 
between his scapula and upper thoracic spine.  No spasm was 
evident, but he had point tenderness or trigger points in the 
area about C4.  Range of motion was 70 degrees flexion; 20 
degrees extension; right and left bend 30 degrees and right 
and left rotation 30 degrees.  He could heel and toe walk 
without difficulties and straight leg raise was negative.  
Other findings regarding the back were unremarkable.  
Examination of the knees showed a full range of motion 
bilaterally, with no swelling, deformity and some tenderness 
on both patella.  X-rays of the lumbar spine and knees were 
negative.  The diagnoses rendered were chronic lumbar sprain 
and chondromalacia of the patella, mild at present.  The 
opinion given was that in view of his history, in conjunction 
with the 1985 signed statement (that he was in good health on 
the separation examination) and in light of the review in 
1994 that showed he did not have a complaint relative to his 
back or knees on discharge, it was felt that the condition he 
has now is probably not related to his injuries inservice.  

Regarding the veteran's claimed back disorder, the Board is 
cognizant that the RO in its December 1994 rating, continuing 
through the September 1999 supplemental statement of the 
case, has determined the veteran's back disorder included 
both a lumbosacral strain and scoliosis.  The scoliosis was 
determined to be a constitutional or developmental 
abnormality present since birth, which would have developed 
with or without entry into military service in the December 
1994 rating.  The September 1999 supplemental statement of 
the case determined that the scoliosis preexisted service, 
and was not aggravated by service.  The Board observes that 
there is no medical evidence to support either of these 
conclusions drawn by the RO regarding the scoliosis.  

There is no medical evidence showing that a scoliosis 
preexisted service and service medical records did not 
include any findings of scoliosis.  Nor was a scoliosis shown 
to be present in the July 1999 VA examination; to the 
contrary, X-rays of the spine were negative.  The only 
finding of scoliosis was shown in September 1994, and no 
medical opinion was given regarding whether this postural 
abnormality was indeed a constitutional deformity or could 
have been caused by other means.  

The veteran's representative asserts that the July 1999 VA 
examination was inadequate because it did not address whether 
a preexisting condition was aggravated by service.  Although 
the evidence does not show a scoliosis to preexist service, 
even assuming arguendo that one did preexist service and was 
not a constitutional deformity, there is no evidence to 
support a presumption of aggravation in this instance under 
38 C.F.R. § 3.306 (1999).  Aggravation is not shown in this 
instance, because the overall evidence reveals that the 
scoliosis underwent no increase in severity on the basis of 
all the evidence of record pertaining to the manifestations 
of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  Thus service connection is not 
shown to be warranted for a back disorder of scoliosis, based 
on aggravation.

The Board finds that the claims for service connection for a 
bilateral knee disorder, consisting of chondromalacia and the 
back disorder consisting of lumbosacral strain are not well 
grounded.  The evidence of record, including the July 1999 VA 
examination's opinion, strongly indicates that the inservice 
injuries to the back and knees were acute and transitory and 
resolved without residuals.  While the veteran is shown to 
currently have bilateral knee problems and a back problem, 
the evidence, including the July 1999 medical records review, 
revealed no evidence of a link between current knee and back 
pathology and any knee and back problems demonstrated 
inservice. 

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  The third requirement has not met, as the record 
lacks competent medical evidence showing a nexus between any 
current bilateral knee and back disorders and service.  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  
Nevertheless, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In this case, 
competent medical evidence has not been submitted linking any 
of the veteran's current back or knee pathology to service.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for his 
claimed back and knee disorders, as imposed by 38 U.S.C.A. 
§ 5107(a).  The claim, therefore, must be denied.  And since 
the veteran has failed to present well grounded claims for 
service connection for the claimed back and knee disorders, 
VA has no duty to assist him in the development of facts 
pertaining to the claims. 

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because the claims 
are not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claims well grounded.



ORDER

The claim for service connection for a bilateral knee 
disorder is denied as not well grounded.

The claim for service connection for a back disorder is 
denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

